Citation Nr: 0619237	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral arthritis of the knees. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The veteran's bilateral knee diability is not related to 
service or any aspect thereof. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability have not been met. 38 U.S.C.A. § 1101, 1110, 1112 
(West  2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in August 2002; a statement of the case in November 
2003; and a supplemental statement of the case in January 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because the claim is denied, there is no prejudice 
to the veteran in failing to inform him of rating criteria or 
effective date provisions in conjunction with this claim.  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2004 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Analysis of Claim
The veteran served as a coxswain on a minesweeper.  He seeks 
service connection for a bilateral knee disability which he 
claims occurred when during service when he leap onto a pier.  

Service connection is granted for claimed disorders when the 
evidence shows the following:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a June 2002 letter, the veteran stated that he was injured 
in an accident while his minesweeper was mooring at a naval 
training center in Miami, Florida in January 1945.  He was 
ordered to jump from the small vessel to the pier to assist 
in handling mooring lines.  Upon landing on the pier, he 
twisted his left ankle and his knees hit a steel pipe.  His 
left ankle swelled immediately, and he was unable to walk. 

Service medical records show that the veteran was admitted to 
a naval medical facility at the training center and diagnosed 
with swelling, discoloration, and tenderness over the lateral 
aspect of the left fibulo-astrajular (ankle joint).  Motion 
was restricted by pain, but X-rays revealed no fracture.  
Treatment was with ice packs, elevation, and an "ace" 
bandage.  The record shows that the veteran was able to walk 
without difficulty after 5 days and was discharged after 6 
days with a notation of "no complaints today."  There were 
no entries regarding an injury to either knee or restrictions 
of duty.  An October 1946 separation physical examination had 
no notations of abnormal conditions of either knee or left 
ankle.  None of the service medical records have entries of a 
diagnosis or treatment for arthritis.  

The veteran has submitted letters that he had written two 
days and six days after the injury.  These letters were 
written to his spouse in January and February 1945.  These 
letters refer to an ankle injury but make no comment about 
injury to either knee. 

What the evidence described above shows is that the veteran 
sustained an injury to his ankle in service.  This evidence 
does not show that he sustained injury to either knee in 
service.  The veteran asserts that he hurt his knees at the 
same time as his ankle and his statements as well as the 
letters he submitted and lay affidavits executed by 
individuals swearing that he has walked with an unnatural 
gait for 43 years should be accepted as sufficient proof of 
service connection under 38 C.F.R. § 3.304 (d).  This 
regulation applies to events that occur in combat where the 
veteran is engaged in a fight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999), 65 Fed. Reg. 6257 (Feb. 8, 2000).  
Although the veteran's accident occurred during wartime, the 
vessel was in a domestic port conducting non-combat 
operations, and 38 C.F.R. § 3.304 (d) does not apply here to 
prove injury to the knees in service.  

Service incurrence is not shown because the service medical 
records are silent for injury to the knees, the affidavits do 
not address injury to the knees, and the letters written by 
the veteran in 1945 do not indicate that his knees were 
injured.  

In his January 2004 appeal, the veteran stated that he had a 
modified walking posture immediately after the accident but 
did not seek treatment until many years later when he was 
unable to walk due to severe pain.  He submitted affidavits 
from three lay persons who stated that they had observed his 
unnatural gait since his service (one statement) or since 
1961 (two statements).  In his June 2002 letter, the veteran 
stated that he sought help from VA in 1994 but was told that 
X-rays showed that his knees were "not too bad."  He was 
later diagnosed with a bilateral degenerative joint disease 
of the knees by a private medical provider in November 1999.  
He had a total right knee replacement in December 1999 and a 
total left knee replacement in April 2000.  None of the 
records of diagnosis or surgery show the cause of his 
degenerative knee disease or refer to an injury in service. 

The Board concludes that the veteran's bilateral degenerative 
joint disease of his knees is not related to service.  While 
he has a current diagnosis of a bilateral knee disability and 
meets the first requirement of service connection, he does 
not meet the second and third requirements of service 
connection. There is no medical evidence to show that the 
veteran had a diagnosed injury or chronic disease of either 
knee in service so the second element of service connection 
is not demonstrated.  Although the veteran reported that his 
knees struck a pipe during the mooring accident, medical 
records show no examination, diagnosis, or treatment of a 
knee injury.  There is also no record of a diagnosis of 
arthritis during service or within one year after service.  
The veteran states that he sought help from VA in 1994, and 
reports that arthritis was diagnosed by x-ray at that time.  
Assuming that this is correct, the diagnosis comes many years 
after service and does not fall within the presumptive period 
for a grant of service connection for arthritis.  

The first medical evidence of a manifestation of bilateral 
knee disease was in 1999, over 50 years after service.  There 
is no medical evidence to show that the arthritis diagnosed 
in 1999 was related to any aspect of service and the third 
element of service connection is not demonstrated (no nexus 
to service).  Although lay persons stated that they saw the 
veteran walk with an abnormal gait at an earlier time, 
medical evidence is required to show that a knee injury or 
disease existed and that it was the cause of his abnormal 
gait.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral knee arthritis was first 
manifested many years after service and is not related to 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a bilateral knee disability is denied. 


REMAND

Additional development of the petition to reopen a claim for 
service connection for a left ankle disability is required. 

In June 2003, the veteran noted his disagreement with the 
August 2002 rating decision but included a description of his 
service injury that included his left ankle.  The RO provided 
a November 2003 statement of the case that framed all claims 
as new and material evidence issues.  The RO subsequently 
provided supplemental statements of the case in January 2004 
and November 2004 that reframed the left ankle issue as a 
petition to reopen a previously disallowed claim.  The 
veteran appealed all the issues addressed on the November 
2003 statement of the case. 

No correspondence or statements of the case provide adequate 
notice to the veteran of the requirements for new and 
material evidence to reopen a final decision.  The veteran 
must be informed of what constitutes material evidence in the 
context of the previously denied claim.  Specifically, the RO 
must inform the veteran what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156, 3.159 (2005); Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice and 
assistance to the veteran regarding a 
petition to reopen a previously denied 
claim for service connection for a left 
ankle disability. 

2.  Then, readjudicate the petition to 
reopen a claim for service connection for 
a left ankle disability.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


